Title: From Alexander Hamilton to James Richmond, 6 October 1799
From: Hamilton, Alexander
To: Richmond, James


          
            Sir,
            New York October 6th 99
          
          I have received your’s of the twenty fifth of September, and enclose you a letter on the subject to which it refers.
          You will find that you are Appointed to act as Pay and Quarter Master to a recruiting party for the second regiment at Bennington in Vermont under the direction of Major Bewell—You will please to take measures accordingly
          With consideration I am &
          Lt. Richmond
        